Cite as: 567 U. S. ____ (2012)                              1

                             Opinion in Chambers

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                    No. 12A48
                                   _________________


           MARYLAND v. ALONZO JAY KING, JR.
                       ON APPLICATION FOR STAY
                                 [July 30, 2012]

  CHIEF JUSTICE ROBERTS, Circuit Justice.
  Maryland’s DNA Collection Act, Md. Pub. Saf. Code
Ann. §2–501 et seq. (Lexis 2011), authorizes law enforce-
ment officials to collect DNA samples from individuals
charged with but not yet convicted of certain crimes, mainly
violent crimes and first-degree burglary. In 2009, police
arrested Alonzo Jay King, Jr., for first-degree assault.
When personnel at the booking facility collected his DNA,
they found it matched DNA evidence from a rape commit-
ted in 2003. Relying on the match, the State charged and
successfully convicted King of, among other things, first-
degree rape. A divided Maryland Court of Appeals over-
turned King’s conviction, holding the collection of his DNA
violated the Fourth Amendment because his expectation of
privacy outweighed the State’s interests. 425 Md. 550, 42
A. 3d 549 (2012). Maryland now applies for a stay of that
judgment pending this Court’s disposition of its petition
for a writ of certiorari.
  To warrant that relief, Maryland must demonstrate (1)
“a reasonable probability” that this Court will grant certi-
orari, (2) “a fair prospect” that the Court will then reverse
the decision below, and (3) “a likelihood that irreparable
harm [will] result from the denial of a stay.” Conkright v.
2                    MARYLAND v. KING

                     Opinion in Chambers

Frommert, 556 U. S. 1401, 1402 (2009) (GINSBURG, J., in
chambers) (internal quotation marks omitted).
   To begin, there is a reasonable probability this Court
will grant certiorari. Maryland’s decision conflicts with
decisions of the U. S. Courts of Appeals for the Third and
Ninth Circuits as well as the Virginia Supreme Court,
which have upheld statutes similar to Maryland’s DNA
Collection Act. See United States v. Mitchell, 652 F. 3d
387 (CA3 2011), cert. denied, 566 U. S. ___ (2012); Haskell
v. Harris, 669 F. 3d 1049 (CA9 2012), reh’g en banc granted,
2012 WL 3038593 (July 25, 2012); Anderson v. Com-
monwealth, 274 Va. 469, 650 S. E. 2d 702 (2007), cert.
denied, 553 U. S. 1054 (2008); see also Mario W. v. Kaipio,
2012 WL 2401343 (Ariz. 2012) (holding that seizure of a
juvenile’s buccal cells does not violate the Fourth Amend-
ment but that extracting a DNA profile before the juvenile
is convicted does).
   The split implicates an important feature of day-to-day
law enforcement practice in approximately half the States
and the Federal Government. Reply to Memorandum in
Opposition 3; see 114 Stat. 2728, as amended, 42 U. S. C.
§14135a(a)(1)(A) (authorizing the Attorney General to
“collect DNA samples from individuals who are arrested,
facing charges, or convicted”). Indeed, the decision below
has direct effects beyond Maryland: Because the DNA
samples Maryland collects may otherwise be eligible for
the FBI’s national DNA database, the decision renders the
database less effective for other States and the Federal
Government. These factors make it reasonably probable
that the Court will grant certiorari to resolve the split on
the question presented. In addition, given the considered
analysis of courts on the other side of the split, there is a
fair prospect that this Court will reverse the decision
below.
   Finally, the decision below subjects Maryland to ongoing
irreparable harm. “[A]ny time a State is enjoined by a
                  Cite as: 567 U. S. ____ (2012)            3

                      Opinion in Chambers

court from effectuating statutes enacted by representa-
tives of its people, it suffers a form of irreparable injury.”
New Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434
U. S. 1345, 1351 (1977) (Rehnquist, J., in chambers).
Here there is, in addition, an ongoing and concrete harm
to Maryland’s law enforcement and public safety interests.
According to Maryland, from 2009—the year Maryland
began collecting samples from arrestees—to 2011, “matches
from arrestee swabs [from Maryland] have resulted
in 58 criminal prosecutions.” Application 16. Collecting
DNA from individuals arrested for violent felonies pro-
vides a valuable tool for investigating unsolved crimes and
thereby helping to remove violent offenders from the
general population. Crimes for which DNA evidence is
implicated tend to be serious, and serious crimes cause
serious injuries. That Maryland may not employ a duly-
enacted statute to help prevent these injuries constitutes
irreparable harm.
   King responds that Maryland’s eight-week delay in
applying for a stay undermines its allegation of irrepara-
ble harm. In addition, he points out that of the 10,666
samples Maryland seized last year, only 4,327 of them
were eligible for entry into the federal database and only
19 led to an arrest (of which fewer than half led to a con-
viction). Memorandum in Opposition 11. These are sound
points. Nonetheless, in the absence of a stay, Maryland
would be disabled from employing a valuable law enforce-
ment tool for several months—a tool used widely through-
out the country and one that has been upheld by two
Courts of Appeals and another state high court.
   Accordingly, the judgment and mandate below are
hereby stayed pending the disposition of the petition for a
writ of certiorari. Should the petition for a writ of certio-
rari be denied, this stay shall terminate automatically. In
the event the petition for a writ of certiorari is granted,
the stay shall terminate upon the issuance of the mandate
4                MARYLAND v. KING

                 Opinion in Chambers

of this Court.
                                       It is so ordered.